    Case 1:20-cv-22230-KMM Document 12 Entered on FLSD Docket 07/28/2020 Page 1 of 1




                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 1:20-cv-22230-KMM

      WINDY LUCIUS,

             Plaintiff,

      v.

      MIAMI DOLPHINS, LTD.,

             Defendant.
                                                   /

                                                  ORDER

             THIS CAUSE came before the Court upon Defendant’s Unopposed Motion for Entry of

      Proposed Consent Decree. (ECF No. 11). The Court finds the Consent Decree to be fundamentally

      fair, adequate and reasonable to improve and provide access for persons with disabilities to the

      services at issue, and to otherwise meet the purposes of Title III of the Americans with

      Disabilities Act, 42 U.S.C. § 12181, et seq. Accordingly, UPON CONSIDERATION of the

      Motion, the pertinent portions of the record, and being otherwise fully advised in the premises, it

      hereby ORDERED AND ADJUDGED that the Unopposed Motion for Entry of Proposed Consent

      Decree (ECF No. 11) is GRANTED. The Court hereby APPROVES and ENTERS the Consent

      Decree. This cause is DISMISSED WITH PREJUDICE.

             To the extent not otherwise disposed of herein, all pending motions are hereby DENIED

      as moot, and the Clerk of Court is directed to CLOSE this case.

                                                                  28th day of July, 2020.
             DONE AND ORDERED in Chambers at Miami, Florida, this ___




                                                           K. MICHAEL MOORE
                                                           CHIEF UNITED STATES DISTRICT JUDGE

      c: all counsel of record
